NOVEL VANADIUM OXIDE CATHODE MATERIAL
DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-32 have been canceled by the Applicant. Claims 33-42 are newly added. Claims 1 and 33-42 are pending and subject to restriction requirement (See below). Claims 1 and 33-41 are being examined on the merits in this Office action.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 42 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 33-41, drawn to an electrode material for an electrochemical cell as claimed in claims 1 and 33, classified in H01M 4/36 and H01M 4/62.
II. Claims 42, drawn to a method of preparing an electrode material, classified in H01M 
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the electrode material as claimed can be made by another and materially different process such as one that does not require a precursor decavanadic acid or/and a Hummer-method-produced graphene oxide.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 42 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, how “each vanadium pentoxide sheet of the plurality of stacked vanadium pentoxide sheets includes a plurality of vanadium pentoxide nanoribbons” must be shown or the feature(s) canceled from the claim(s).  For better understanding the instant invention, both claimed “sheets” and “ribbons” of V2O5 should be indicated/marked in an ideal structural model as shown in Fig. 12, for example.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 36-37 and 40-41 are objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1) Claim 1 recites that “each vanadium pentoxide sheet of the plurality of stacked vanadium pentoxide sheets includes a plurality of vanadium pentoxide nanoribbons”. It is, however, unknown where in the specification this recitation is supported. Claims 38-41 are also rejected because of their dependencies.
2) Claim 1 also recites “one or two graphene sheets of the plurality of graphene sheets is disposed in between any two adjacent vanadium pentoxide sheets of the plurality of stacked vanadium pentoxide sheets”. This recitation is not supported by the specification. The ideal structural model Fig. 12 of the instant application also does not support this recitation. Claims 38-41 are also rejected because of their dependencies.
3) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter or two graphene sheets of the plurality of graphene sheets is disposed in between ANY two adjacent vanadium pentoxide sheets of the plurality of stacked vanadium pentoxide sheets”.  The specification does not disclose how to enable one of ordinary skill in the art to make this invention so that one or two graphene sheets is disposed in between ANY two adjacent vanadium pentoxide sheets. As such, one of ordinary skill in the art would not know how to use the invention. The limitation associated “ANY two adjacent vanadium pentoxide sheets” recited in the last paragraph of claim 1 has the same issue as described above. For purposes of examination, as long as there is graphene sheet disposed between two adjacent vanadium pentoxide sheets, the limitation(s) will be construed as having been taught.
4) All the 112 rejections listed in items 1)-3) above apply similarly to claim 33. Claim 33 and its dependent claims 34-37 are also rejected.
Claims 1 and 33-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “each vanadium pentoxide sheet of the plurality of stacked vanadium pentoxide sheets includes a plurality of vanadium pentoxide nanoribbons”. However, the specification does not appear to differentiate “sheets” from “ribbons” of V2O5. It is unclear 2O5 includes multiple nanoribbons of V2O5. The recitation is thus ambiguous, rendering claim 1 and its dependent claims 38-41 indefinite. For purposes of examination, the recitations “each vanadium pentoxide sheet” and “a/the plurality of vanadium pentoxide nanoribbons” are interpreted as referring to the same thing.
This rejection applies similarly to claim 33. Claims 33 and its dependent claims 34-37 are also rejected.

Claim Rejections - 35 USC § 103
Claims 1, 33-34, 36-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2012/0321953 A1, hereafter Chen).
Regarding claim 1, Chen teaches an electrode material for an electrochemical cell (see at least Abstract) comprising:
a plurality of stacked vanadium pentoxide sheets (See Fig. 1A; and “nano-sheets” in Chen) and a plurality of graphene sheets (See Fig. 1A: “internal graphene sheet”) distributedly disposed in between the plurality of stacked vanadium pentoxide sheets (See at least Fig. 1A, Abstract, and at least [0016]-[0029]),
wherein:
each vanadium pentoxide sheet of the plurality of stacked vanadium pentoxide sheets includes a plurality of vanadium pentoxide nanoribbons (See 112 rejections above); each vanadium pentoxide sheet of Chen can be considered to be composed of a plurality of vanadium pentoxide nanoribbons;

the one or two graphene sheets in between two adjacent vanadium pentoxide sheets (See 112 rejection above) serves as a substrate for the plurality of vanadium pentoxide nanoribbons in the two adjacent vanadium pentoxide sheets, because the two adjacent vanadium pentoxide sheets are supported on the one or two graphene sheets (See Fig. 1A).
As to the claimed intended-use limitation “each vanadium pentoxide nanoribbon of the plurality of vanadium pentoxide nanoribbons structured as a host for Li+ ion insertion”, since Chen teaches the same vanadium pentoxide nanoribbon as instantly claimed, it is reasonably expected that Chen’s nanoribbons can also be used as a host for Li+ ion insertion. In apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Regarding claim 38, Chen teaches the electrode material of claim 1, and further teaches the electrode material contains 0.01% to 50% by weight of graphene oxide (at least Abstract, Chen), overlapping instantly claimed range of about 2 wt% of the composite containing the plurality of graphene sheets. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05 (I).
Regarding claim 40, Chen teaches the electrode material of claim 1, wherein the plurality of vanadium pentoxide ribbons of a first vanadium pentoxide sheet of the plurality of vanadium pentoxide sheet is sandwiched between two graphene sheets of the plurality of 

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Regarding claim 41, Chen teaches the electrode material of claim 1, wherein the plurality of vanadium pentoxide ribbons of each vanadium pentoxide sheet of the plurality of vanadium pentoxide sheets are anchored to at least one graphene sheet of the plurality of graphene sheets (for example, see the annotated Fig. 1 of Chen above, the plurality of vanadium pentoxide ribbons included in the first vanadium pentoxide sheet (marked by the arrow) are anchored to at least the top graphene sheet).
Regarding claim 33, Chen teaches an electrode material (see at least Abstract) comprising:
a composite material structure as a host for Li+ ion insertion (explained below);
a polymeric binder material (e.g., PVDF, [0007]); and
a conductive carbonaceous material (e.g., carbon black, [0007]);
wherein the composite material includes:

wherein:
each vanadium pentoxide sheet of the plurality of stacked vanadium pentoxide sheets includes a plurality of vanadium pentoxide nanoribbons (See 112 rejections above); each vanadium pentoxide sheet of Chen can be considered to be composed of a plurality of vanadium pentoxide nanoribbons;
one or two graphene sheet of the plurality of graphene sheets is disposed in between two adjacent vanadium pentoxide sheets of the plurality of stacked vanadium pentoxide sheets (See at least Fig. 1A); and
the one or two graphene sheets in between two adjacent vanadium pentoxide sheets (See 112 rejection above) serves as a substrate for the plurality of vanadium pentoxide nanoribbons in the two adjacent vanadium pentoxide sheets, because the two adjacent vanadium pentoxide sheets are supported on the one or two graphene sheets (See Fig. 1A).
As to the claimed intended-use limitation “each vanadium pentoxide nanoribbon of the plurality of vanadium pentoxide nanoribbons structured as a host for Li+ ion insertion”, since Chen teaches the same vanadium pentoxide nanoribbon as instantly claimed, it is reasonably expected that Chen’s nanoribbons can also be used as a host for Li+ ion insertion. In apparatus, article, and composition claims, intended use must result in a structural difference between the 
Regarding claim 34, Chen teaches the electrode material of claim 33, and further teaches the electrode material contains 0.01% to 50% by weight of graphene oxide (at least Abstract, Chen), overlapping instantly claimed range of about 2 wt% of the composite containing the plurality of graphene sheets. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP 2144.05 (I).
Regarding claim 36, Chen teaches the electrode material of claim 1, wherein the plurality of vanadium pentoxide ribbons of a first vanadium pentoxide sheet of the plurality of vanadium pentoxide sheets are sandwiched between two graphene sheets of the plurality of graphene sheets (as one of examples, see the dotted areas in the following annotated Fig. 1A of Chen).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale

Regarding claim 37, Chen teaches the electrode material of claim 33, wherein the plurality of vanadium pentoxide ribbons of each vanadium pentoxide sheet of the plurality of .
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 33 above, and further in view of Liu et al. (US 20110033746 A1, hereafter Liu).
Regarding claim 35, Chen teaches the electrode material of claim 33, and further teaches that an electrolyte infiltrates the electrode material (See, e.g., [0041]). Although Chen does not specifically disclose the electrolyte comprises a lithium salt, a lithium salt to be used in an electrolyte is well-known in the art. For example, Liu, as one of examples, shows a lithium salt is included in an electrolyte and then infiltrates a similar electrode material. One of ordinary skill in the art would readily arrive at the claimed limitation by using an electrolyte comprising a lithium salt. 
Claims 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, as applied to claim 1 above, and further in view of Liu.
Regarding claim 39, Chen teaches the electrode material of claim 1, and further teaches that an electrolyte infiltrates the electrode material (See, e.g., [0041]). Although Chen does not specifically disclose the electrolyte comprises a lithium salt, a lithium salt to be used in an electrolyte is well-known in the art. For example, Liu, as one of examples, shows a lithium salt is included in an electrolyte and then infiltrates a similar electrode material. One of ordinary skill in the art would readily arrive at the claimed limitation by using an electrolyte comprising a lithium salt.

Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHONGQING WEI/Primary Examiner, Art Unit 1727